Exhibit 10.1

AMENDMENT NO. 3 TO
WEST COAST BANCORP
2002 STOCK INCENTIVE PLAN

     This AMENDMENT NO. 3 (the “Amendment”) to the WEST COAST BANCORP 2002 STOCK
INCENTIVE PLAN (the “Plan”) is adopted effective September 27, 2006, by the
Board of Directors of West Coast Bancorp, an Oregon corporation (the "Company").

     1. Pursuant to the provisions of Section 10 of the Plan, the Plan is
amended as follows:

     (a) Section 3 of the Plan is amended by deleting the third paragraph of
such section and replacing it in its entirety as follows:

     In the event of a stock split (including a reverse stock split), a dividend
or distribution paid in Common Stock, or a recapitalization of or affecting
Common Stock, the aggregate number and kind of shares reserved for issuance
under the Plan, the maximum limitation upon the number of shares that may be
issued as Restricted Stock or subject to Stock Options to be granted to a single
participant in any fiscal year under the Plan, the number, kind, and option
price per share subject to each outstanding Stock Option, and the number and
kind of shares subject to other Awards granted under the Plan, will
automatically be adjusted proportionately, or substituted, to reflect the effect
of such stock split, distribution paid in Common Stock, or recapitalization.

     In the event of any merger or consolidation, separation (including a spin
off), a reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code), any partial or complete
liquidation, or any other change in corporate capitalization not specifically
addressed above, the Committee or Board may make such adjustments or
substitution in the aggregate number and kind of shares reserved for issuance
under the Plan, the maximum limitation upon the number of shares that may be
issued as Restricted Stock or subject to Stock Options to be granted to a single
participant under the Plan, in the number, kind, and option price per share
subject to outstanding Stock Options, in the number and kind of shares subject
to other outstanding Awards under the Plan and/or such other equitable
adjustments or substitutions as it may determine to be appropriate in its sole
discretion.

     Notwithstanding the foregoing, the number of shares subject to any Award
shall always be a whole number which shall be obtained by rounding all
calculations up to the nearest whole share.

     (b) Section 5 (d) of the Plan is amended by placing a period after the word
"granted" in the eighth line of paragraph two of such section and deleting all
language that appears thereafter (including "and provided, further, that such
already owned shares have been held by the optionee for at least six months at
the time of exercise or have been purchased on the open market").

-1-

--------------------------------------------------------------------------------

     2. Except as amended hereby, all the terms and conditions of the Plan will
remain in full force and effect.

     3. The Plan is hereby restated to be in the form attached hereto as Exhibit
A, which includes all amendments described above as well as other amendments
approved since the Plan was originally adopted.

--------------------------------------------------------------------------------